DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on April 20, 2022, and any subsequent filings.
Claims 1-8 stand rejected.  Claim 1-4 and 6 have been canceled.  Claim 9 has been added.  Claims 5 and 7-9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 112
Applicants' arguments filed April 20, 2022 have been fully considered but they are not persuasive.
Claim 5
As to Applicants' reliance upon an ASTM standard to define "non-purgeable organic carbon" (Remarks, Page 5/Paragraph 2 ("Pg/Pr")), nothing in the specification as  filed indicates that the non-purgeable organic carbon is determined using the ASTM method or, if that method is used, the version filed by Applicants.
Claim 6
Claim 6 has been amended and the rejection withdrawn.
Claim Rejections - 35 USC § 103
Claim 7
As to Applicants' argument that  Greenlee does not disclose ethylenediaminetetramethylenephosphonic acid ("EDTMP") or diethylenetriamine pentamethylene phosphonic acid ("DTPMP") (Remarks, Pg6/Pr1), Greenlee discloses the structure of DQ2066 in Figure 2 reproduced below while the DTPMP datasheet from PubChem discloses this structure is DTPMP in section 1.1 reproduced below.  As can be seen these are the same exact compound with the same structure.
Greenlee, Fig. 2:

    PNG
    media_image1.png
    193
    371
    media_image1.png
    Greyscale

PubChem, Sec. 1.1:

    PNG
    media_image2.png
    375
    326
    media_image2.png
    Greyscale

Applicants argue that the prior art does not disclose an organic compound having a phenolic hydroxy group with a molecular weight between 1,000 and 100,000 (Remarks, Pg6/Pr2).  Phenol-Explorer gives a range  of molecular weights for polyphenols from 94-2806 (see Polyphenol Compounds downloaded from Polyphenols - Phenol-Explorer Webpage accessed 5/2/22 at phenol-explorer.eu/compounds) while Applicants' specification relies upon a single polyphenol (Pr4,5,49-51) to disclose the entire molecular weight range such that the range disclosed by Phenol-Explorer also discloses the claimed range.
Applicants argue that Kawakatsu does not disclose the claimed invention and is instead directed towards a dispersant (Remarks, Pg6/Pr5-8).  First, Applicants offer no citations to Kawakatsu to provide evidence to support the argument yet argument cannot supplant evidence (MPEP 2145(I)).  Second, Kawakatsu discloses rotaceous substances include plant matter (Pr116) while Mandal, et al., "Phenolic acids act as signaling molecules in plant-microbe symbioses," Plant Signaling & Behavior, 5:4, 359-369, 2010, discloses plant matter contains polyphenols (Abstract) which according to Applicants' specification contains a phenolic hydroxy group (Pr4).  Therefore, Kawakatsu disclose the claimed phenolic hydroxy group and as seen in the discussion regarding Phenol-Explorer, the claimed molecular range.
Response to Amendment
Claim Objections
Claim 9 is objected to because of the following informalities:  an indefinite article is required before "carboxyl" in line 1 to render the claim grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for polyphenol (Spec., Pr4,5,50,51), does not reasonably provide enablement for every other organic compound having a phenolic hydroxy group with a molecular weight between 1,000 and 100,000 as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claims, the claims encompass all organic compounds having a phenolic hydroxy group with a molecular weight between 1,000 and 100,000.  As to the nature of the invention and the amount of direct provided by the inventor, the invention claims all organic compounds having a phenolic hydroxy group with a molecular weight between 1,000 and 100,000 yet the specification only discloses polyphenol (Pr4,5,50,51).  As to the state of the prior art, level of ordinary skill, and predictability in the art, no evidence supports or detracts from enablement.  As to the existence of working examples, no working examples for all organic compounds having a phenolic hydroxy group with a molecular weight between 1,000 and 100,000 has been identified weighing against a finding of enablement. Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine the conditions necessary to use the claimed invention for all organic compounds having a phenolic hydroxy group with a molecular weight between 1,000 and 100,000.
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification does not enable a carboxyl group of either ethylenediaminetetramethylenephosphonic acid or diethylenetriamine pentamethylene phosphonic acid to react.
The specification does not provide sufficient evidence to support enablement of these claims based on the In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988), factor analysis below such that undue experimentation would be required to arrive at the claimed invention.  As to the breadth of the claim, the claim encompasses ethylenediaminetetramethylenephosphonic acid ("EDTMP") and diethylenetriamine pentamethylene phosphonic acid ("DTPMP") each having carboxyl groups yet carboxyl groups do not exist in either compound as evidenced by the PubChem structures for each (note structure in section 1.1).  As to the nature of the invention and the amount of direction provided by the inventor, the invention relates to EDTMP and DTPMP having carboxyl groups which react yet the inventor does not indicate how a nonexistent carboxyl group may react.  As to the state of the prior art, level of ordinary skill, and predictability in the art, those of ordinary skill in the art understand that EDTMP and DTPMP do not contain carboxyl groups and thus cannot be expected to react.  As to the existence of working examples, no working examples have been given weighing against enablement.  Finally, as to the quantity of experimentation required to make or use the invention, undue experimentation would be required to determine how to react a nonexistent carboxyl group on either EDTMP or DTPMP.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "non-purgeable organic carbon" yet the specification does not define "non-purgeable" such that a person of ordinary skill in the art would understand the term.  Instead, the specification appears to attempt to relate "non-purgeable organic carbon" to concentration without defining that relationship (Spec., Pr55).  For purposes of examination, the limitation will be interpreted as any portion of organics not passing through the reverse osmosis membrane
Claim 9 recites reacting a carboxyl group of EDTMP or DTPMP yet neither compound contains a carboxyl group (see PubChem datasheets, sections 1.1) rendering the claim indefinite as to how to react a non-existent group.
Claim 9 reacting a phosphate group of EDTMP or DTPMP yet each compound contains multiple phosphate groups (see PubChem datasheets, sections 1.1) rendering the claim indefinite as to which phosphate group.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Greenlee, et al., "Effect of antiscalant degradation on salt precipitation and solid/liquid separation of RO concentrate," J. of Membrane Sci., 366:48-61 (2011) (hereinafter "Greenlee") in view of Kawakatsu, Japanese Publication No. 2015-142903 (hereinafter "Kawakatsu).  A machine translation has previously been provided and the claims are mapped to that translation and the drawings in the original document.
Applicants' claims are directed towards a method.
Regarding Claims 5, 7 and 8, Greenlee discloses a membrane treatment method comprising adding, to water to be treated, a water treatment chemical for preventing membrane contamination (Pg52/C2/Pr5-Pg53/C2/Pr3), caused by an organic compound  (Pg58/C2/Pr2 (note residual organics indicating organics in the feed water)), the water treatment chemical containing organic ethylenediaminetetramethylenephosphonic acid and/or diethylenetriamine pentamethylene phosphonic acid (Fig. 2 (note composition of DQ2066), Pg53/C2/Pr2), and subjecting the water to be treated to membrane separation treatment (Pg59/C1/Pr2, Pg59/C2/Pr3); wherein the water treatment chemical is used for a reverse osmosis membrane (Abstract), and a concentration of non-purgeable organic carbon in concentrated water obtained by a reverse osmosis membrane treatment is 0.01 to 100 mg/L (Pg58/C2/Pr2 (note residual organics indicating organics in the feed water); see also 112(b) analysis above); and wherein the water treatment chemical for a membrane is added to the water to be treated in such a manner that the concentration of the organic amine becomes 0.01 to 20 mg/L (Pg53/C1/Pr2 (note overlapping range obvious, MPEP 2144.05)).
Greenlee does not disclose an organic compound having a phenolic hydroxy group with a molecular weight between 1000 and 100000.
Kawakatsu also relates to a water treatment chemical comprising an organic amine having two or more nitrogen atoms and four or more phosphate groups (Pr88) for use in a method of reverse osmosis membrane treatment and discloses an organic compound having a phenolic hydroxy group with a molecular weight between 1000 and 100000 (Pr56).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the water treatment chemical for organic compounds disclosed by Greenlee with the specific organic compound disclosed by Kawakatsu because, according to Kawakatsu, the water treatment chemical is particularly effective in preventing a decrease in flux (Pr56), preventing the organics from adhering to the membrane (Pr86), and performing a stable operation (Pr86).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779